Exhibit 10.15



(Space above for recorder’s use)

 

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

FIRST LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

by and from Green Plains Mount Vernon LLC,
a Delaware limited liability company,
“Mortgagor”

to BNP PARIBAS,
in its capacity as Administrative Agent and Collateral Agent, “Mortgagee”

Dated as of April 5, 2018

Location:8999 W. Franklin Road

Municipality:Mount Vernon
County:Posey County
State:Indiana
Parcel ID No.:65-14-14-400-008.000-019; 65-14-14-400-009.003-019;
65-14-14-400-011.000-019; 65-14-14-800-011.001-019; 65-14-23-800-004.000-019;
65-14-23-100-005.000-019; 65-14-23-100-006.000-019; 65-14-23-100-007.000-019;
65-14-23-800-011.000-019
Legal Description:See Exhibit A attached.

THIS MORTGAGE CONTAINS AFTER-ACQUIRED PROPERTY AND CONSTITUTES A SECURITY
INSTRUMENT AND IS A CONTINUOUSLY PERFECTED FIXTURE FILING WHEN FILED OF RECORD
IN THE OFFICE OF THE RECORDER OF POSEY COUNTY, INDIANA, PURSUANT TO IND. CODE
26-1-9.1-502 AND 26-1-9.1-515, AND THE TERMS AND PROVISIONS HEREOF.

NOTICE:    This mortgage secures credit in an amount not to exceed
$1,000,000,000.  Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subsequently recorded or
filed mortgages and liens.

 

--------------------------------------------------------------------------------

 

Exhibit 10.15

FIRST LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

THIS FIRST LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT (this “Mortgage”) is made as of April 5, 2018 by Green
Plains Mount Vernon LLC, a Delaware limited liability company (together with its
successors and permitted assigns, “Mortgagor”), having an address at 1811
Aksarben Drive, Omaha, NE 68106, to BNP PARIBAS (“BNPP”), as Agent (as
hereinafter defined), having an address at 787 Seventh Avenue, New York, New
York 10019 (BNPP, in such capacity, together with its successors and assigns,
“Mortgagee”).

RECITALS

A. BNPP, as administrative agent and as collateral agent for the Lenders
(defined below) (BNPP and its successors and assigns, in such capacities, being
hereinafter referred to as the “Agent”), GREEN PLAINS INC. (the “Borrower”) and
certain lenders party thereto from time to time (such lenders being hereinafter
referred to collectively as the “Lenders” and individually as a “Lender”) have
entered into a Term Loan Agreement dated as of August 29, 2017, as amended by
that certain First Amendment to Term Loan Agreement, dated as of October 16,
2017 (such Term Loan Agreement, as the same may be amended, supplemented or
modified from time to time as permitted thereunder, including amendments,
restatements and replacements thereof in its entirety as permitted thereunder,
being hereinafter referred to as the “Loan Agreement”), pursuant to which the
Lenders have agreed, subject to certain terms and conditions, to extend credit
and make certain other financial accommodations available to the Borrower.  Any
capitalized term used in this Mortgage that is not otherwise defined herein,
either directly or by reference to another document, shall have the meaning for
purposes of this Mortgage as it is given in the Loan Agreement.

B. Mortgagor is a Subsidiary of the Borrower and as such will receive
substantial direct and indirect benefit from the extension of credit and other
financial accommodations made to the Borrower and the Subsidiaries.

C. The Mortgagor, has executed and delivered to the Agent a Guaranty (as it may
from time to time be amended, restated, supplemented, replaced or otherwise
modified, the “Guaranty”) pursuant to which the Mortgagor has guaranteed the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents as well as the other
obligations of the Borrower under the Loan Documents, as more fully set forth
therein (together with the Loans, collectively, the “Guaranteed Obligations”).

D. It is a condition to the obligation of the Lenders to make the Loans that the
Mortgagor execute and deliver this Mortgage to secure the Guaranteed Obligations
and all direct obligations of the Mortgagor under the Loan Documents
(collectively the “Obligations Secured”).

E. ABL Borrowers and certain other parties have previously entered into the
ABL-Cattle Credit Documents, the ABL-Grain-Credit Documents and the
ABL-Trade-Credit



2

--------------------------------------------------------------------------------

 

Documents (as each may be amended, restated, supplemented, replaced or otherwise
modified from time to time, collectively, the “Pari Passu Credit Documents”),
pursuant to which the lenders thereunder have agreed to make certain loans,
which extensions of credit the ABL Borrower will use for the purposes permitted
under the Pari Passu Credit Documents, upon the terms and conditions contained
in the Pari Passu Credit Documents.

F. The obligations of ABL Borrowers under the Pari Passu Credit Documents are
secured, directly or indirectly, by, among other things, a certain Second Lien
Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
Statement executed by Trustor for the benefit of BNPP, as collateral agent for
the holders of the obligations under the Pari Passu Credit Documents (BNPP, in
such capacity, together with its successors and assigns, the “Pari Passu
Agent”), dated as of the date hereof (as it may be amended, supplemented,
replaced or otherwise modified from time to time, the “Second Lien Mortgage”).

G. In order to induce the Lenders to consent to the Second Mortgage, and to
induce the Lenders to extend credit and other financial accommodations and lend
monies to or for the benefit of Borrower and its Subsidiaries, Agent, Pari Passu
Agent, and certain other parties have entered into the ABL Intercreditor
Agreements and the Term Loan Intercreditor Agreement (collectively, as each may
be amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreements”).

H. Pursuant to the Term Loan Intercreditor Agreement, this Mortgage, in first
lien and security interest status, will remain prior and superior to the Second
Lien Mortgage, and the Second Lien Mortgage shall remain subject, junior and
subordinate to this Mortgage.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, all of which are incorporated herein by reference and made a
part hereof; for the purpose of securing the complete and timely performance and
payment of all present and future indebtedness, liabilities and obligations
which the Mortgagor has from time to time incurred or may incur or be liable to
the Lenders and the Agent (each, a “Secured Party”, collectively, the “Secured
Parties”) under or in connection with the Obligations Secured, the Mortgagor
hereby GRANTS, REMISES, RELEASES, ALIENS, CONVEYS, MORTGAGES AND WARRANTS to
Agent (for the benefit of the Secured Parties), and their successors  and
assigns, the real estate legally described in Exhibit A hereto (the “Land”) in
Posey County (the “County”), Indiana (the “State”); together (i) with all right,
title and interest, if any, that the Mortgagor may now have or hereafter acquire
in and to all improvements, buildings and structures of every nature whatsoever
now or hereafter located on the Land; and (ii) all air rights, water rights and
powers, development rights or credits, zoning rights or other similar rights or
interests that benefit or are appurtenant to the Land (all of the foregoing,
including the Land, the “Premises”);





3

--------------------------------------------------------------------------------

 

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof; (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Mortgagor and Agent agree that the Premises and all of the
Property Rights and Fixtures owned by the Mortgagor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate and
covered by this Mortgage; and

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Mortgagor is hereby authorized to collect and receive such awards and
proceeds and to give proper receipts and acquittance therefor, and to apply the
same as provided herein); (ii) all contract rights, general intangibles, actions
and rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Agent from and after the date of
the effectiveness hereof (including any period of redemption), primarily and on
a parity with the Real



4

--------------------------------------------------------------------------------

 

Property, and not secondarily, all rents, issues and profits of the Real
Property and all rents, issues, profits, revenues, royalties, bonuses, rights
and benefits due, payable or accruing (including all deposits of money as
advance rent, for security, as earnest money or as down payment for the purchase
of all or any part of the Real Property) under any and all present and future
leases, contracts or other agreements relative to the ownership or occupancy of
all or any portion of the Real Property (all of the foregoing, the “Rents”), and
(ii) except to the extent such a transfer or assignment is not permitted by the
terms thereof, transfers and assigns to Agent all such leases, contracts and
agreements (including all the Mortgagor’s rights under any contract for the sale
of any portion of the Mortgaged Property and all revenues and royalties under
any oil, gas and mineral lease relating to the Real Property) (collectively the
“Leases”); provided however, that subject to the terms of the Loan Agreement, so
long as no Event of Default has occurred and is continuing, a license is hereby
given to Mortgagor to collect and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Nothing herein contained shall be construed as constituting the Agent a
mortgagee-in­possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Agent.  Nothing contained in this Mortgage
shall be construed as imposing on the Agent any obligation of any lessor under
any Lease of the Mortgaged Property in the absence of an explicit assumption
thereof by the Agent.  In the exercise of the powers herein granted the Agent,
prior to Agent taking title to or possession of the Mortgaged Property, no
liability shall be asserted or enforced against the Agent, all such liability
being expressly waived and released by the Mortgagor, except for any such
liability arising on account of the Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Agent,
its beneficiaries, successors and assigns, forever for the uses and purposes
herein set forth.  Except to the extent such a release or waiver is not
permitted by applicable law, the Mortgagor hereby releases and waives all rights
of redemption or reinstatement, if any, under and by virtue of any of the laws
of the State, and the Mortgagor hereby covenants, represents and warrants that,
at the time of the execution and delivery of this Mortgage, (a) the Mortgagor
has good and marketable fee simple title to the Mortgaged Property, with lawful
authority to grant, remise, release, alien, convey, mortgage and warrant the
Mortgaged Property, (b) the title to the Mortgaged Property is free and clear of
all encumbrances, except the Permitted Liens and (c) except for the Permitted
Liens, the Mortgagor will forever defend the Mortgaged Property against all
claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement





5

--------------------------------------------------------------------------------

 

.  The Agent and the Mortgagor further agree that if any of the property herein
mortgaged is of a nature so that a security interest therein can be created and
perfected under the Uniform Commercial Code in effect in the State (the “Code”),
this Mortgage shall constitute a security agreement, fixture filing and
financing statement, and for that purpose, the following information is set
forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing first priority security interest to the Agent for the benefit of
the Secured Parties in that portion of the Mortgaged Property in which the
creation and/or perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Agent for the
benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Agent may file this Mortgage, or a reproduction hereof, in the real
estate records or other appropriate index, as a financing statement for any of
the items specified herein as part of the Mortgaged Property.  Any reproduction
of this Mortgage or of any other security agreement or financing statement is
sufficient as a financing statement.

(h) The Mortgagor authorizes the Agent to file any financing statement,
continuation statement or other instrument that the Agent or the Required
Lenders may reasonably deem necessary or appropriate from time to time to
perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Ind. Code 26-1-9.1-604 and Ind. Code
26-1-9.1-502 of the Code as in effect on the date hereof.  Subject to the terms
and conditions of the Loan Agreement, the remedies for any violation of the
covenants, terms and conditions of the agreements herein contained shall be as
prescribed herein, in any other Loan Document, or by general law, or, as to that
part of the security in which a security interest may be perfected under the
Code, by the specific statutory consequences now or hereafter enacted and
specified in the Code, all at the election of the Required Lenders.  Mortgagor
hereby acknowledges receipt of a



6

--------------------------------------------------------------------------------

 

copy of this Mortgage and that Agent, as secured party, has furnished a copy of
this Mortgage as a financing statement, as required pursuant to Ind. Code
26-1-9.1-502(f).

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Mortgagor warrants, represents, and covenants to Mortgagee and the Lenders as
follows:

Section 3.1 First Lien Status

.  Mortgagor shall preserve and protect the first priority lien of this
Mortgage.  If any lien or security interest other than a Permitted Lien is
asserted against the Mortgaged Property, Mortgagor shall promptly, and at its
expense, (a) give Mortgagee a detailed written notice of such lien or security
interest (including origin, amount and other terms), and (b)(i) pay the
underlying claim in full or take such other action so as to cause it to be
released or (ii) contest the same in compliance with the requirements of the
Loan Agreement (including, if applicable, any requirement to provide a bond or
other security satisfactory to Mortgagee).

Section 3.2 Payment of Taxes on this Mortgage

.  Without limiting any provision of the Loan Agreement, the Mortgagor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Mortgage or shall
levy, assess or charge any tax, assessment or imposition upon this Mortgage or
the credit or indebtedness secured hereby or the interest of any Secured Party
in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Mortgagor shall pay for such documentary stamps in
the required amount and deliver them to the Agent or pay (or reimburse the Agent
for) such taxes, assessments or impositions.  The Mortgagor agrees to provide to
the Agent, at any time upon request, official receipts showing payment of all
taxes, assessments and charges that the Mortgagor is required or elects to pay
under this Section.  The Mortgagor agrees to indemnify each Secured Party
against liability on account of such documentary stamps, taxes, assessments or
impositions, whether such liability arises before or after payment of the
Obligations Secured and regardless of whether this Mortgage shall have been
released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Mortgage shall, at the direction of the Required Lenders (or at the Agent’s
option) and without any further documentation, attorn to the Agent as lessor if
for any reason the Agent becomes lessor thereunder, and, upon demand after an
Event of Default has occurred and is continuing, pay rent to the Agent, and the
Agent shall not be responsible under such Lease for matters arising prior to the
Agent becoming lessor thereunder; provided that the Agent shall not become
lessor or obligated as lessor under any such Leases unless and until it shall
have been directed by the Required Lenders to do so, or it shall elect in
writing to do so.

Section 3.4 Use of the Real Property





7

--------------------------------------------------------------------------------

 

.  The Mortgagor agrees that it shall not (a) permit the public to use any
portion of the Real Property in any manner that could reasonably be expected to
impair the Mortgagor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Mortgagor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Mortgagor change the use of the Mortgaged Property in any material way,
without the consent of the Required Lenders, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to Section 10.1 of the Loan Agreement, the Mortgagor shall, at its
sole expense, obtain for, deliver to, assign to and maintain for the benefit of
the Agent, until the Obligations Secured are paid in full, insurance policies
relating to the Mortgaged Property as specified in the Loan Agreement. Prior to
an Event of Default, use of insurance proceeds shall be governed by Sections
10.1 and 6.2.3 of the Loan Agreement.  Each such policy shall name the Agent as
additional insured or loss payee, as applicable, under a standard mortgage
endorsement.  If an Event of Default exists and is continuing, and the Agent has
given notice to the Mortgagor that the Agent intends to exercise its rights
under this Section 3.5, then the Agent shall be entitled to (a) adjust any
casualty loss and (b) apply the proceeds thereof as provided in Section 4.2 of
this Mortgage.

Section 3.6 Real Property Taxes

.  The Mortgagor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Mortgagor and whether levied, assessed or imposed as excise, privilege or
property taxes; provided that the foregoing shall not require the Mortgagor to
pay any of the foregoing so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and so long as neither the
Mortgaged Property nor any part thereof or interest therein shall be in
reasonable danger of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Loan Agreement, the Mortgagor assigns to the
Agent, as additional security, all awards of damage resulting from condemnation
proceedings or the taking of or injury to the Real Property for public use
“Eminent Domain Proceedings”).  If an Event of Default exists and is continuing
and the Agent has given notice to the Mortgagor that the Agent intends to
exercise its rights under this Section 3.7, then the Agent shall be entitled to
(a) participate in and/or direct (at the sole discretion of the Required Lenders
any Eminent Domain Proceedings and (b) apply the proceeds thereof as provided in
Section 4.2 of this Mortgage.



8

--------------------------------------------------------------------------------

 

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the Loan Agreement, upon the occurrence and
during the continuance of an Event of Default, including a failure to perform or
observe any of the covenants set forth in this Mortgage that is not cured within
any applicable cure period, in addition to any rights and remedies provided for
in the Loan Agreement or other Loan Document, if and to the extent permitted by
applicable law, the following provisions shall apply:

(a) Agent’s Power of Enforcement.  The Agent may immediately foreclose this
Mortgage by judicial action.  The court in which any proceeding is pending for
the purpose of foreclosure of this Mortgage may, at once or at any time
thereafter, either before or after sale, without notice and without requiring
bond, and without regard to the solvency or insolvency of any person liable for
payment of the Obligations Secured, and without regard to the then value of the
Mortgaged Property or the occupancy thereof as a homestead, appoint a receiver
(the provisions for the appointment of a receiver and assignment of rents being
an express condition upon which the loans and other financial accommodations
hereby secured are made) for the benefit of the Secured Parties, with power to
collect the Rents, due and to become due, during such foreclosure suit and the
full statutory period of redemption notwithstanding any redemption.  The
receiver, out of the Rents when collected, may pay reasonable costs incurred in
the management and operation of the Real Property, prior and subordinate liens,
if any, and taxes, assessments, water and other utilities and insurance, then
due or thereafter accruing, and may make and pay for any necessary repairs to
the Real Property, and may pay any part of the Obligations Secured in accordance
with the Loan Agreement or any deficiency decree entered in such foreclosure
proceeding.  Upon or at any time after the filing of a suit to foreclose this
Mortgage, the court in which such suit is filed shall have full power to enter
an order placing the Agent in possession of the Real Property with the same
power granted to a receiver pursuant to this clause (a) and with all other
rights and privileges of a mortgagee-in-possession under applicable law.

(b) Agent’s Right to Enter and Take Possession, Operate and Apply Income.  The
Agent shall, at the direction of Required Lenders or at its option, have the
right, acting through its agents or attorneys or a receiver, with process of
law, to enter upon and take possession of the Real Property, to expel and remove
any persons, goods or chattels occupying or upon the same, to collect or receive
all the Rents, to manage and control the Real Property, to lease the Real
Property or any part thereof, from time to time, and, after deducting all
reasonable attorneys’ fees and expenses of outside counsel, and all reasonable
expenses incurred in the protection, care, maintenance, management and operation
of the Real Property, to distribute and apply the remaining net income in such
order and to such of the Obligations Secured in accordance with the Loan
Agreement or any deficiency decree entered in any foreclosure proceeding.

(c) Appointment of a Receiver.  At any time after the commencement of an action
in foreclosure, or during the period of redemption, Mortgagor waives its right
to possession of the Mortgaged Property and agrees that the court having
jurisdiction of the case shall, at Agent’s request, appoint a receiver to take
immediate possession of the Rents and the other Mortgaged Property, and to rent
the Mortgaged Property as such receiver may deem best for the interest of all



9

--------------------------------------------------------------------------------

 

interested parties.  For purposes of this Mortgage, the term “Rent” also
includes “profits” and “issues.”  Such receiver shall be liable to account to
Mortgagor only for the net profits, after application of Rents to the costs and
expenses of the receivership and foreclosure and to the Obligations Secured.

(d) Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Agent under this Mortgage and the
exercise of any right or remedy by or for the benefit of Agent hereunder are, as
among Agent, Pari Passu Agent, the Lenders and the lenders under the Pari Passu
Credit Documents, subject to the provisions of the Term Loan Intercreditor
Agreement, which Term Loan Intercreditor Agreement shall be solely for the
benefit of Agent, Pari Passu Agent, the Lenders and the lenders under the Pari
Passu Credit Documents and shall not be for the benefit of or enforceable by
Borrower, any ABL Borrower or any other Loan Party.  In the event of any
conflict between the terms of the Term Loan Intercreditor Agreement and this
Mortgage, as among Agent, Pari Passu Agent, the Lenders and the lenders under
the Pari Passu Credit Documents, the terms of the Term Loan Intercreditor
Agreement shall govern and control.  Any reference in this Mortgage to “first
priority lien” or words of similar effect in describing the security interests
created hereunder shall be understood to refer to such priority as set forth in
the Intercreditor Agreements.  All representations, warranties, and covenants in
this Mortgage shall be subject to the provisions and qualifications set forth in
this Section 4.1(d).

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale

.  All proceeds of any foreclosure of this Mortgage by judicial action in any
court (and any decree for sale in the event  of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Agent to the
extent reimbursable under applicable law in connection with (i) the Mortgagor’s
execution, delivery and performance of this Mortgage, (ii) protecting,
preserving or maintaining the Real Property and (iii) enforcing the rights of
the Agent hereunder (collectively “Costs and Expenses”).  All Costs and Expenses
shall become additional Obligations Secured when paid or incurred by the Agent
in connection with any proceeding, including any bankruptcy proceeding, to which
any Secured Party shall be a party, either as plaintiff, claimant or defendant,
by reason of this Mortgage or any indebtedness hereby secured or in connection
with the preparations for the commencement of any suit for the foreclosure,
whether or not actually commenced, or if permitted by applicable law, any sale
by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the Required Lenders may determine in their discretion.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Agent shall be exclusive of, but shall be in
addition to, every other remedy or right now or hereafter existing at  law or in
equity.  No delay in the exercise or



10

--------------------------------------------------------------------------------

 

omission to exercise any remedy or right available during the existence of any
Event of Default shall impair any  such remedy or right or be construed to be a
waiver of such Event of Default or acquiescence therein, nor shall it affect any
subsequent Event of Default of the same or different nature.  To the extent
permitted by applicable law, every such remedy or right may be exercised
concurrently or independently and when and as often as may be deemed expedient
by the Agent.

Section 4.4 Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Mortgage, and
this Mortgage is foreclosed upon or judgment is entered upon any Obligations
Secured, execution may be made upon any one or more of the properties, lots or
parcels and not upon the others, or upon all of such properties or parcels,
either together or  separately, and at different times or at the same time, and
execution sales may likewise be conducted separately or concurrently, in each
case at the election of the Required Lenders.

Section 4.5 No Merger

.  In the event of a foreclosure of this Mortgage in any court or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the Required Lenders, not be merged into any
decree of foreclosure entered by the court, and the Agent may concurrently or
subsequently seek to foreclose one or more mortgages or deeds of trust that also
secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Loan Agreement.

Section 5.2 Governing Law

.  This Mortgage shall be construed, governed and enforced in accordance with
the laws of the State.  Wherever possible, each provision of this Mortgage shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be effective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

Section 5.3 Satisfaction of Mortgage

.  Upon  full  payment  and  performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Loan Agreement for release of
the Mortgaged Property from this Mortgage, then the Agent shall, promptly upon
request of the Mortgagor, execute and deliver to the Mortgagor a satisfaction of
mortgage or reconveyance of the Mortgaged Property reasonably acceptable to the
Mortgagor.



11

--------------------------------------------------------------------------------

 

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Mortgage shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Mortgagor and shall inure to the benefit
of the parties hereto and their respective successors and assigns; all
references herein to the Mortgagor and to the Agent shall be deemed to include
their respective successors and assigns.  The Mortgagor’s successors and assigns
shall include, without limitation, a receiver, trustee or debtor in possession
of or for the Mortgagor. Wherever used herein, the singular number shall include
the plural, the plural shall include the singular, and the use of any gender
shall be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Mortgagor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage in any court or the absolute sale of the
Mortgaged Property or the final and absolute putting into possession thereof,
immediately after such sale, of the purchaser thereof; and the Mortgagor, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may lawfully so do, the benefit of all such laws and any
right to have the assets comprising the Mortgaged Property marshaled upon any
foreclosure of the lien hereof and agrees that the Agent or any court having
jurisdiction to foreclose such lien may sell the Mortgaged Property in part or
as an entirety.  To the fullest extent permitted by law, the Mortgagor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Mortgage, on its own behalf and on
behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Mortgagor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Mortgage and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Mortgagor or any affiliate to limit the right of the Agent
to pursue or commence concurrent actions against the Mortgagor or any such
affiliate or any property owned by any one or more of them.  Mortgagor further
waives, to the extent permitted by applicable law, all errors and imperfections
in any proceedings instituted by Agent under this Mortgage and all notices of
any Event of Default (except as may be provided for under the terms of this
Mortgage) or of Agent’s election to exercise or its actual exercise of any
right, remedy or recourse provided for under this Mortgage.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Mortgage to the contrary, in the event of a
conflict or inconsistency between this Mortgage and the Loan Agreement, the
provisions of the Loan Agreement will govern.  To the extent any provision of
this Mortgage specifies performance according to standards established by the
Loan Agreement, then such specification shall mean the performance that would be
required by the Borrower were the Borrower the owner of the Mortgaged Property
and the Mortgagor hereunder.  Notwithstanding anything to the contrary



12

--------------------------------------------------------------------------------

 

contained herein, the lien and security interest granted to Agent pursuant to
this Mortgage and the exercise of any right or remedy by Agent hereunder are
subject to the provisions of the Term Loan Intercreditor Agreement.  In the
event of any conflict or inconsistency between the terms and provisions of the
Term Loan Intercreditor Agreement and the terms and provisions of this Mortgage,
the terms and provisions of the Term Loan Intercreditor Agreement shall govern
and control.

Section 5.7 Future Advances

.  This Mortgage is given for the purpose of securing loan advances and other
financial accommodations that any Secured Party may make to or for the benefit
of the Mortgagor pursuant and subject to the terms and provisions of the Loan
Agreement or any other document evidencing or relating to any Obligations
Secured.  The parties hereto intend that, in addition to any other debt or
obligation secured hereby, this Mortgage shall secure unpaid balances of loan
advances and other financial accommodations made after this Mortgage is
delivered to the office in which mortgages are recorded in the County, whether
made pursuant to an obligation of a Secured Party or otherwise, and in such
event, such advances shall be secured to the same extent as if such future
advances were made on the date hereof, although there may be no advance made at
the time of execution hereof, although there may be no indebtedness outstanding
at the time any advance is made.  Such loan advances may or may not be evidenced
by guarantees or notes executed pursuant to the Loan Documents.

Section 5.8 Changes

.  Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.  To the extent permitted by law, any
agreement hereafter made by the Mortgagor and the Agent relating to this
Mortgage shall be superior to the rights of the holder of any intervening lien
or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Mortgage, and the Mortgagor hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
any state or federal court sitting in the State or in such other location as may
be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect



13

--------------------------------------------------------------------------------

 

to itself or its property, the Mortgagor hereby irrevocably waives such immunity
in respect of its obligations under this Mortgage.

(d) Mortgagor waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding; consents to service of process in any such action or proceeding by
the mailing of a copy of such process to the Mortgagor as set forth in Section
5.1 hereof; and agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Agent to serve legal
process in any other manner permitted by law or affect the right of the Agent to
bring any action or proceeding against the Mortgagor or its property in the
courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Mortgage.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Mortgage.  In the event an ambiguity or question of intent or
interpretation arises, this Mortgage shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Mortgage.

Section 5.12 Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Agent or the Required Lenders reasonably determine that the Mortgagor’s action
is not protective of the interest of the Agent in the Mortgaged Property, Agent
shall have the right to appear in and defend any legal proceeding brought
regarding the Mortgaged Property and to bring any legal proceeding, in the name
and on behalf of the Mortgagor or in the Agent’s name, that the Required
Lenders, in their sole discretion, determine is necessary to be brought to
protect the Secured Parties’  interest in the Mortgaged Property, as long as
Agent provided Mortgagor fifteen (15) days prior written notice of its intent to
bring such proceeding, except in the event of an emergency, in which case no
prior notice shall be required (but Agent shall promptly thereafter notify
Mortgagor of the bringing of such proceeding).  Nothing herein is intended to
prohibit Mortgagor from bringing or defending any suit relating to the Mortgaged
Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Mortgage, this
Mortgage is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Mortgagor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the



14

--------------------------------------------------------------------------------

 

control, care, management or repair of the Mortgaged Property or for any
negligence in the management, operation, upkeep, repair or control of the
Mortgaged Property resulting in loss or injury or death to any licensee,
employee, tenant or stranger or other person.  The Mortgagor agrees to indemnify
and hold harmless the Secured Parties from and against all loss, cost and
liability incurred by the Mortgagor in connection with any of the foregoing that
are not the responsibility of the Secured Parties in accordance with this
Section; provided that the Mortgagor shall not be liable for such
indemnification to any Secured Party to the extent that resulting from such
Secured Party’s gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable order.

Section 5.14 Indemnity

.  Mortgagor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,
including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Mortgagor or any subsidiary of Mortgagor or otherwise occurring on or with
respect to the Mortgaged Property, (ii) the operation or violation of any
Environmental Law by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (iii) any claim for
personal injury, property damage related to Mortgagor or any subsidiary of
Mortgagor or otherwise occurring on or with respect to the Mortgaged Property,
(iv) any claim for actual or threatened injury to, destruction of or loss of
natural resources in connection with Mortgagor or any subsidiary of Mortgagor or
otherwise occurring on or with respect to the Mortgaged Property and (v) the
inaccuracy or breach of any environmental representation, warranty or covenant
by Mortgagor  made herein or in any other Loan Document evidencing or securing
any obligation  under the Loan Documents or setting forth terms and conditions
applicable thereto or otherwise relating thereto.  The foregoing indemnity shall
survive the termination of this Mortgage and shall remain in force beyond the
expiration of any applicable statute of limitations and payment or satisfaction
in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the Loan Agreement and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS MORTGAGE MAY BE LEGALLY ENFORCED.  YOU
MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE IS



15

--------------------------------------------------------------------------------

 

ALSO EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS BETWEEN THE PARTIES
HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Mortgage or any other Loan
Document, the liability of the Mortgagor hereunder shall not exceed the maximum
amount of liability that the Mortgagor can incur without rendering this Mortgage
void or voidable under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount (and, to the extent
necessary to comply with the foregoing under any applicable law, the Obligations
Secured shall be reduced to such maximum amount).

Article 6
LOCAL LAW PROVISIONS

Section 6.1 Inconsistencies

.  In the event of any inconsistencies between the terms and conditions of this
Article 6 and the other provisions of this Mortgage, the terms and conditions of
this Article 6 shall control and be binding.

Section 6.2 Maturity Date

.  For purposes of Ind. Code 32-28-4-1, the Obligations Secured, by the terms
thereof, absent earlier acceleration, shall mature on August 29, 2023.

Section 6.3 Obligations Secured

.  The term "Obligations Secured" as defined in this Mortgage shall include,
without limitation, any judgment(s) or final decree(s) rendered to collect any
money obligations of Mortgagor to Lenders and/or to enforce the performance or
collection of all covenants, agreements, other obligations and liabilities of
the Mortgagor under this Mortgage or any or all of the Loan Documents.  The
obtaining of any judgment by Lenders (other than a judgment foreclosing this
Mortgage) and any levy of any execution under any such judgment upon the
Mortgaged Property shall not affect in any manner or to any extent the lien of
this Mortgage upon the Mortgaged Property or any part thereof, or any liens,
powers, rights and remedies of Lenders, but such liens, powers, rights and
remedies shall continue unimpaired as before until the judgment or levy is
satisfied.

Section 6.4 No Hazardous Substances Lien

.  Neither Mortgagor nor, to the best of Mortgagor's knowledge, after diligent
inquiry and investigation, any tenant of the Premises has received a notice of
intention to hold a lien as may be imposed under Ind. Code 13-25-4-1 et seq.

Section 6.5 Savings Clause





16

--------------------------------------------------------------------------------

 

.  To the extent the laws of the State of Indiana limit (i) the availability of
the exercise of any of the remedies set forth in this Mortgage, including
without limitation any remedies involving a power of sale on the part of
Mortgagee and the right of Mortgagee to exercise self-help in connection with
the enforcement of the terms of this Mortgage, or (ii) the enforcement of
waivers and indemnities made by Mortgagor, such remedies, waivers, or
indemnities shall be exercisable or enforceable, any provisions in this Mortgage
to the contrary notwithstanding, if, and to the extent, permitted by the laws in
force at the time of the exercise of such remedies or the enforcement of such
waivers or indemnities without regard to whether such remedies, waivers or
indemnities were enforceable at the time of the execution and delivery of this
Mortgage.

Section 6.6 No Waiver

.  Nothing in this Mortgage or in the other Loan Documents is intended to
constitute a waiver by Mortgagee or Lenders of, or agreement by Mortgagor or any
other person or entity liable for the Obligations Secured or any part thereof,
to waive, the time limitations set forth in Ind. Code 32-29-7-3 so as to
constitute consideration for a waiver or release of a deficiency judgment, or
otherwise result in a waiver or release under Ind. Code 32-29-7-5 or any other
provision of Applicable Indiana Law, as hereinafter defined, of a deficiency
judgment, or of the right to seek a deficiency judgment against Mortgagor or any
other person or entity liable for the Obligations or any part thereof, or a
consent by Mortgagor, Lender or Mortgagee to any such a waiver or release, which
right to seek a deficiency judgment is hereby reserved, preserved and retained
by Mortgagee and Lender for their own behalf and their respective successors and
assigns, subject to the terms of this Mortgage.

Section 6.7 Rights of Mortgagee

.  Notwithstanding anything in this Mortgage or the Loan Documents to the
contrary, Mortgagee shall be entitled to all rights and remedies that a
Mortgagee would have under Indiana law or in equity including, but not by way of
limitation, Ind. Code 32-30-10, Mortgage Foreclosure Actions, Ind. Code 32-30-5,
Receiverships, and the Code (such laws, as amended, modified and/or recodified
from time to time are collectively referred to herein collectively as, the
"Applicable Indiana Law").  In the event of any inconsistency between the
provisions of this Mortgage and the provisions of Applicable Indiana Law, the
provisions of Applicable Indiana Law shall take precedence over the provisions
of this Mortgage, but shall not invalidate or render unenforceable any other
provisions of this Mortgage that can be construed in a manner consistent with
Applicable Indiana Law.  Should Applicable Indiana Law confer any rights or
impose any duties inconsistent with or in addition to any of the provisions of
this Mortgage, the affected provisions of this Mortgage shall be considered
amended to conform to such Applicable Indiana Law, but all other provisions
hereof shall remain in full force and effect without modification.    

Section 6.8 Leases and Rents

.  Without limiting the scope of the assignment of Leases and Rents contained in
this Mortgage, the assignment of Rents set forth herein shall constitute an
assignment of rents as set forth in Ind. Code 32‑21-4-2 and thereby creates, and
Mortgagor hereby grants to Mortgagee, a security interest in the Leases and
Rents that will be perfected upon the recording of this Mortgage.



17

--------------------------------------------------------------------------------

 

Section 6.9 Consent to Appointment of Receiver

.  Subject to the terms and provisions of this Mortgage, Mortgagor hereby
irrevocably consents to the appointment of a receiver, which receiver, when duly
appointed, shall have all of the powers and duties of receivers pursuant to
Applicable Indiana Law, including, specifically, Ind. Code 32-30-5-7 and shall,
to the extent permitted by Applicable Indiana Law, collect and apply the Rents
in accordance with the provisions of this Mortgage.

Section 6.10 Waiver of Rights and Remedies of Sureties

.  Mortgagor expressly waives and relinquishes any and all rights and remedies
which Mortgagor may have or be able to assert by reason of the laws of the State
of Indiana pertaining to the rights and remedies of sureties.

Section 6.11 Mortgagor’s Name

.  Mortgagor warrants that Mortgagor does business under no other names with
respect to the Mortgaged Property other than the trade name disclosed to
Mortgagee.  Mortgagor shall immediately notify Mortgagee in writing of any
change in the name of and the use of any trade names by, Mortgagor and, upon
request of Mortgagee, shall execute any additional financing statements and
other certificates required to reflect any change in name or trade names and
shall execute and file any assumed name certificate required by applicable laws
including, without limitation, Ind. Code 23-15-1-1.

Section 6.12 Reimbursable Costs

.  All costs incurred by Mortgagee pursuant to this Mortgage, to the extent
reimbursable under Applicable Indiana Law, whether or not enumerated in this
Mortgage ("Reimbursable Costs"), shall be added to the Obligations Secured or by
the judgment of foreclosure, which Reimbursable Costs may include, without
limitation, all costs and expenses which may be paid or incurred by or on behalf
of Mortgagee in any proceeding to enforce this Mortgage or foreclose upon the
Mortgaged Property, all expenses of any environmental site assessments,
environmental audits, environmental remediation costs, appraisals, surveys,
engineering studies, wetlands delineations, flood plain studies, and any other
similar testing or investigation deemed necessary or advisable by Mortgagee
incurred in preparation for, contemplation of or in connection with the
enforcement of this Mortgage and/or the collection of the Obligations Secured
and for attorneys' fees, appraiser's fees, receiver's costs and expenses,
insurance, taxes, outlays for documentary and expert evidence, expenses and
costs for preservation of the Mortgaged Property, stenographer's charges,
publication costs and costs of procuring all abstracts of title, title searches
and examination, guarantee policies, and similar data and assurances with
respect to title as may deem to be reasonably necessary either to prosecute such
suit or to evidence to bidders at any foreclosure sale which may be had pursuant
to such decree the true condition of the title to or value of the Mortgaged
Property or for any other reasonable purpose.  The amount of any such
Reimbursable Costs which may be paid or incurred after the decree or judgment
for sale is entered may be estimated and the amount of such estimate may be
allowed and included as additional indebtedness secured hereby in the
foreclosure judgment or decree for or  sale.  The phrases "attorneys’ fees",
"legal fees" and counsel fees" when used herein or in the other Loan Documents
shall include any



18

--------------------------------------------------------------------------------

 

and all attorneys', paralegals' and law clerks' fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Premises, or any part thereof and enforcing its rights hereunder.

Section 6.13 Acknowledgement of Indemnification Provisions

.  IT IS EXPRESSLY AGREED AND UNDERSTOOD BY MORTGAGOR THAT THIS MORTGAGE
INCLUDES INDEMNIFICATION PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN
INDEMNIFICATION BY MORTGAGOR OF MORTGAGEE FROM CLAIMS OR LOSSES ARISING AS A
RESULT OF MORTGAGEE’S OWN NEGLIGENCE.

Section 6.14 No Merger

.  If both any leasehold estate and the fee estate for all or any portion of the
Premises at any time become vested in one owner, this Mortgage and the lien
created hereby shall not be merged, destroyed or terminated by application of
the doctrine of merger and, in such event, the Mortgagee shall continue to have
and enjoy all of the rights and privileges of the Mortgagee as to the separate
estates.  In addition, upon the foreclosure of the lien of this Mortgage,
pursuant to the provisions hereof or Applicable Indiana Law, or upon any
conveyance in lieu thereof, neither the fee estate, nor any leases, subleases,
or sub-subleases then existing with respect to all or any portion of the
Mortgaged Property shall be merged, terminated or destroyed by application of
the doctrine of merger, or as a result of such foreclosure or conveyance, unless
in such case the Mortgagee or any purchaser at a foreclosure sale shall elect in
writing to the contrary.  The provisions of this Section 6.14 are in addition to
and without limitation on the non-merger provisions of Ind. Code 32-29-8-4(h)
and other post-foreclosure rights, remedies, and provisions contained in Ind.
Code 32-29-8-4.

Section 6.15 Future Advances; Maximum Principal Amount

.  Pursuant to Ind. Code 32-29-1-10, the lien of this Mortgage with respect to
any future advances, modifications, extensions, and renewals referred to herein
and made from time to time up to the maximum principal amount of $1,000,000,000
(the “Secured Amount”) shall have the same priority to which this Mortgage
otherwise would be entitled as of the date this Mortgage is executed and
recorded without regard to the fact that any such future advance, modification,
extension, or renewal may occur after this Mortgage is executed.  The maximum
principal amount is stated herein for the purpose of any Applicable Indiana Law
pertaining to future advances and may be in excess of the permitted borrowing
under the Loan Documents to cover expense, accrued interest, costs of collection
and other costs, expenses and obligations, and shall not be deemed a commitment
by Lender to make any future advances, mortgages and liens.

﻿

[SIGNATURE PAGE FOLLOWS]

 

19

--------------------------------------------------------------------------------

 

Exhibit 10.15

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGOR:

Green Plains Mount Vernon LLC, a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29th day of March, 2018, within my jurisdiction, the
within named Michelle Mapes, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed in the above and foregoing
instrument and acknowledged that she executed the same in her representative
capacity, and that by her signature on the instrument, and as the act and deed
of the person or entity upon behalf of which she acted, executed the above and
foregoing instrument, after first having been duly authorized so to do.



/s/ Ronda Alcala

Notary Public

My commission expires:

 
9/29/20

﻿

﻿

This instrument prepared by:  Kim N. A. Boras

﻿

After recording, return to:Latham & Watkins LLP

355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560

Attn:  Kim N. A. Boras, Esq.





S-1

--------------------------------------------------------------------------------

 

I affirm, under the penalties of perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law. 
Kim N. A. Boras

 

Exhibit A-2

 

--------------------------------------------------------------------------------

 

Exhibit 10.15

EXHIBIT A

Legal Description

Parcel 1-(Fee)

﻿

A part of the East half of Section 14, Township 7 South, Range 12 West of the
2nd Principal Meridian, in Marrs Civil Township, Posey County, Indiana, more
particularly described as follows:

﻿

Beginning at an iron rod at the Northwest corner of the Southwest quarter of the
Southeast quarter of said Section 14, said point also being the POINT OF
BEGINNING of described tract; thence, North 01 degrees 04 minutes 27 seconds
East, 2360.07 feet, coincident with the west line of said East half of Section
14, to a 5/8 inch rebar 24 inches long with cap stamped "8800355" (hereinafter
referred to as monument), said point being South 01 degrees 04 minutes 27
seconds West, 314.07 feet from a stone at the Northwest corner of the Southwest
quarter of the Northeast quarter and the centerline of Carson School Road;
thence, South 40 degrees 42 minutes 20 seconds East, 760.00 feet, along the
centerline of said road to a monument; thence, South 39 degrees 47 minutes 44
seconds East, 54.16 feet, to a monument; thence, South 33 degrees 16 minutes 33
seconds East, 465.02 feet to a monument; thence, South 33 degrees 26 minutes 52
seconds East, 102.48 feet, to a monument; thence, South 30 degrees 17 minutes 15
seconds East, 785.40 feet, to a found iron pipe, said pipe being the North
corner of a parcel conveyed to the Posey County Commissioners for the purpose of
a cemetery; thence, South 46 degrees 38 minutes 52 seconds West, 202.62 feet,
coincident with the west line of said parcel to a monument; thence, South 12
degrees 14 minutes 30 seconds East, 477.84 feet, coincident with said west line
to a limestone on the north line of the of the South half of the Southeast
Quarter of said Section 14, said point also being the Southwest corner of said
cemetery parcel; thence, South 89 degrees 13 minutes 02 seconds East, 200.65
feet, coincident with said north line to a found Iron pipe in the west wheel
track of Cynthiana-West Franklin Road; thence, South 03 degrees 53 minutes 18
seconds East, 124.97 feet, along said road; thence, South 04 degrees 43 minutes
08 seconds East, 177.69 feet along said road; thence, South 04 degrees 10
minutes 44 seconds East, 174.71 feet, along said road; thence, South 89 degrees
05 minutes 53 seconds East, 241.94 feet to a 1/2 inch iron pipe; thence, South
89 degrees 16 minutes 22 seconds East, 129.19 feet to a 5/8 inch rebar with cap
stamped "Alvin L Paul 80040415"; thence, South 06 degrees 11 minutes 47 seconds
East, 866.05 feet to a monument on the south line of said Section 14; thence,
North 89 degrees 29 minutes 17 seconds West, 380.80 feet coincident with said
South line to a 1/2 inch rebar; thence, North 89 degrees 20 minutes 44 seconds
West, 250.32 feet, coincident with said south line, to a 1/2 inch iron pipe 14
inches below grade; thence, North 89 degrees 10 minutes 08 seconds West, 730. 71
feet, coincident with said south line, to a 1 /2 inch iron pipe 12 Inches below
grade; thence, North 89 degrees 08 minutes 21 seconds West, 607.00 feet,
coincident with said south line, to a 1/2 Inch iron pipe, 8" below grade and the
west line of the East half of said Section 14; thence North 01 degrees 20
minutes 08 seconds East, 1336.22 feet, coincident with said West line to the
Point of Beginning, containing 98.11 acres, more or less.

﻿

EXCEPT THEREFROM that part conveyed to Southern Indiana Gas and Electric
Company, doing business as Vectren Energy Delivery of Indiana, Inc., dated
November 23, 2009 and recorded December 10, 2009 as Document No. 200905030 in
the Office of the Recorder of Posey County, Indiana.

﻿

EXCEPT THEREFROM that part conveyed to Green Plains Ethanol Storage LLC as
described in that certain Special Warranty Deed recorded October 3, 2016 as
Document No. 201603539 in the Office of the Recorder of Posey County, Indiana.

﻿

Parcel II-(Easement)

﻿

Non-exclusive Easement reserved in and for the benefit of Parcel I within
Warranty Deed recorded December 20, 1971 in Deed Record 102, Page 469 in the
Office of the Recorder of Posey County, Indiana

﻿

Parcel III-(Easement)

﻿

Non-exclusive Easement as set out in the Special Warranty Deed recorded October
3, 2016 as Document No. 20160539 in the Office of the Recorder of Posey County,
Indiana.



Exhibit A-1

--------------------------------------------------------------------------------

 



﻿

﻿

Parcel B-(Fee)

﻿

A part of the East half of Fractional Section 23, Township 7 South, Range 12
West of the 2nd Principal Meridian in Marrs Civil Township, Posey County,
Indiana, more particularly described as follows:

﻿

Beginning at a 1 /2 inch iron pipe, 8 inches below grade, said pipe being the
Northwest corner of the Northeast Quarter of said Fractional Section and the
point of beginning; thence. South 89 degrees 08 minutes 21 seconds East, 507.00
feet, coincident with the North line of said section, to a 1/2 inch iron pipe;
thence, South 89 degrees 10 minutes 08 seconds East, 730. 71 feet, coincident
with said North line to a 1 /2 inch iron pipe; thence, South 89 degrees 20
minutes 44 seconds East 250.32 feet, coincident with said North line, to a% inch
rebar in West Franklin Road: thence, South 09 degrees 19 minutes 49 seconds
East, 541.57 feet, along said road to a rebar with cap number 8800355 hereafter
referred to as monument; thence, South 09 degrees 10 minutes 31 seconds East,
782.13 feet, along said road to a 1/2 inch iron pipe thence, South 06 degrees 55
minutes 09 seconds East, 303.03 feet, along said road to a 3/4 inch rebar;
thence, South 13 degrees 52 minutes 31 seconds East, 146.28 feet along said road
to a 3/4 inch rebar; thence, South 27 degrees 42 minutes 04 seconds East, 237.98
feet, along said road to a 3/4 inch rebar; thence, South 38 degrees 38 minutes
00 seconds East, 407.99 feet, along said road to a 3/4 inch rebar; thence, South
31 degrees 09 minutes 21 seconds East, 41.25 feet, along said road, to a
monument; thence, South 14 degrees 04 minutes 20 seconds West, 749.15 feet, to a
monument; thence, South 88 degrees 59 minutes 39 seconds West, 198.42 feet, to a
5/8 inch rebar with cap number 80040415; thence, South 7 4 degrees 58 minutes 08
seconds West, 172.34 feet, to a rebar with said cap number; thence, North 80
degrees 04 minutes 17 seconds West, 217.50 feet, to a rebar with said cap
number; thence, North 38 degrees 03 minutes 58 seconds West, 115.88 feet to a
rebar with said cap number; thence, North 84 degrees 26 minutes 00 Seconds West,
134.35 feet, to a 1 inch pipe, said pipe being called out on a plat of survey by
John Leffel for Ralph W. Hendricks, dated June 12, 1978; thence, South O degrees
53 minutes 24 seconds West, 1757.33 feet, to a boundary set by court decree
(Kentucky v. Indiana, 474 U.S. 1 (1985)); thence, North 88 degrees 20 minutes 30
seconds West, 123.13 feet, coincident with said Indiana, Kentucky boundary;
thence, North 81 degrees 29 minutes 17 seconds West, 297.27 feet, coincident
with said boundary thence, North 83 degrees 18 minutes 31 seconds West 254.54
feet, coincident with said boundary; thence, North 73 degrees 45 minutes 25
seconds West, 373.00 feet, coincident with said boundary; thence, North 76
degrees 27 minutes 58 seconds West, 314.67 feet, coincident with said boundary,
to the West line of the East half of said Section 23 of said Township and Range;
thence, North 00 degrees 53 minutes 00 seconds East, 247.49 feet, coincident
with the West line of the East half of said Fractional Section 23 to a 2 inch
Iron pipe; thence, North 00 degrees 53 minutes 00 seconds East, 4224.68 feet,
coincident with said West line, to the point of beginning, containing 182.10
acres, more or less.

﻿



Exhibit A-2

 

--------------------------------------------------------------------------------